UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX annual report of proxy voting record of registered management investment company Investment Company Act file number: 811- Dreyfus Investment Funds (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 9/30 Date of reporting period: July 1, 2010-June 30, 2011 *Fiscal year end is 12/31 for Dreyfus/Standish Fixed Income Fund, Dreyfus/Standish Global Fixed Income Fund and Dreyfus/Standish International Fixed Income Fund Item 1. Proxy Voting Record Dreyfus Investment Funds Dreyfus/Standish Fixed Income Fund Dreyfus/Standish Intermediate Tax Exempt Bond Fund The Funds did not hold any voting securities and accordingly did not vote any proxies during the reporting period. DREYFUS/NEWTON INTERNATIONAL EQUITY FUND ACTELION LTD. Ticker: ATLN Security ID: H0032X135 Meeting Date: MAY 05, 2011 Meeting Type: Annual Record Date: APR 28, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Business Report For For Management 2 Approve Allocation of Income and For For Management Dividends of CHF 0.80 per Share 3.1 Request for Information from Board of None None Shareholder Directors on Whether Potential Acquisition Offers for Actelion Ltd. Have Been Made (Non-Voting) 3.2 Authorize Special Audit Re: Whether Against Against Shareholder Acquisition Offers for Actelion Ltd. Have Been Made, the Board and Management Response to Such Offers, and the Board's Evaluation of a Potential Sale and Other Strategic Alternatives 4 Approve Discharge of Board and Senior For For Management Management 5 Authorize Repurchase of up to CHF 800 For Against Management Million in Issued Share Capital 6.1 Amend Articles Re: Introduce For For Management Consultative Vote on the Compensation Report 6.2 Amend Articles Re: Compliance with For For Management Swiss Federal Act on Intermediated Securities 6.3 Amend Articles Re: Increase Maximum Against For Shareholder Size of Board From 11 Members to Unlimited Number of Members 6.4 Amend Articles Re: Reduce Board Term to Against For Shareholder One Year 6.5 Amend Articles Re: Direct Election of Against For Shareholder Board Chairman by AGM 7.1 Remove Robert Cawthorn from the Board Against For Shareholder 7.2 Remove Werner Henrich from the Board Against For Shareholder 7.3 Remove Michael Jacobi from the Board Against For Shareholder 7.4 Remove Armin Kessler from the Board Against Against Shareholder 7.5 Remove Jean Melo from the Board Against For Shareholder Reelect Jean-Paul Clozel as Director For For Management 8.1.2 Reelect Juhani Anttila as Director For Against Management 8.1.3 Reelect Carl Feldbaum as Director For For Management 8.2.1 Elect Jean-Pierre Garnier as Director For For Management 8.2.2 Elect Robert Bertolini as Director For For Management 8.2.3 Elect James Shannon as Director Against For Shareholder 8.2.4 Elect Peter Allen as Director Against For Shareholder 8.2.5 Elect Anders Haerfstrand as Director Against For Shareholder 8.2.6 Elect Robert Hock as Director Against Against Shareholder 8.2.7 Elect Elmar Schnee as Director Against Against Shareholder 8.2.8 Elect Hans-Christian Semmler as Against Against Shareholder Director 8.3.1 Elect James Shannon as Chairman of the Against Against Shareholder Board of Directors 8.3.2 Elect Robert Cawthorn as Chairman of For Against Management the Board of Directors 9 Ratify Ernst & Young AG as Auditors For For Management ADVANCED INFO SERVICE PCL Ticker: ADVANC Security ID: Y0014U183 Meeting Date: MAR 31, 2011 Meeting Type: Annual Record Date: FEB
